Citation Nr: 0200425	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  94-14 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Charles D. Hankey, Attorney



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
August 1958.

This matter originally came before the Board of Veterans' 
Appeals (Board or BVA) on appeal from a rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana that denied the benefit 
sought on appeal.  

In an April 1996 decision, the Board denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder, and the veteran appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 1997, the Court granted a Joint Motion for Remand and 
to Stay Proceedings (Joint Motion) filed by the veteran's 
representative and by the Secretary of Veterans Appeals.  
Later, in October 1997, the Board remanded this case to the 
RO for development in accordance with the Joint Motion 
granted by the Court, to include the procurement of 
additional medical records.  Following completion of the 
requested development, the case was returned to the Board.

In a July 2000 decision, the Board affirmed the RO's denial 
of the benefit sought on appeal.  Thereafter, the veteran 
filed an appeal to the Court.  In March 2001, the General 
Counsel for the Department of Veterans Affairs filed an 
Appellee's Unopposed Motion For Remand and To Stay Further 
Proceedings (Appellee's Motion).  By Order entered in April 
2001, the Court accepted the Appellee's Motion, vacated the 
BVA July 2000 decision that denied the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder, and remanded the case to the Board for 
readjudication and disposition, consistent with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of this 
claim.

2.  An acquired psychiatric disorder was not manifested 
during service or within one year of separation from service.

3.  No currently diagnosed acquired psychiatric disorder is 
shown to be causally or etiologically related to any in-
service psychiatric symptoms or in any other way related to 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for an acquired psychiatric disability.  
The RO denied this claim in November 1992 on the merits, 
noting that the passive/aggressive reaction diagnosed during 
service was a constitutional or developmental abnormality.  
In a March 1993 decision, the RO confirmed its earlier 
denial, noting that the recent VA examination diagnosis of 
personality disorder was not a ratable disability nor did the 
evidence indicate that the veteran's disorder was incurred 
during service.  Following additional development in the 
case, a July 2000 BVA decision affirmed the denial the claim 
on the basis that the record did not support a causal 
relationship between the veteran's in-service psychiatric 
symptoms and his current acquired psychiatric disorder.  

As noted above the VCAA was passed during the pendency of the 
appellant's appeal and eliminated the need for a claimant to 
submit a well-grounded claim.  It also enhances VA's duties 
to notify a claimant of the evidence necessary to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  The change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claim pursuant to the VCAA.  
However, as explained below, prior to the enactment of the 
VCAA, the RO took action that is consistent with the 
notification and duty to assist provisions of the VCAA. 

First, the RO notified the veteran of the evidence needed to 
substantiate his claim in the October 1993 Statement of the 
Case and the June 1994 and February 2000 Supplemental 
Statements of the Case.  In particular, the RO notified the 
veteran that for service connection there must be evidence of 
a current disability, evidence of a disease or injury due to 
service, and evidence of a link between the disability and 
service.  The RO then proceeded to consider the claim on the 
merits and informed him that there was no competent evidence 
showing that his current psychiatric impairment was incurred 
in or aggravated by service.  The RO provided the veteran 
several opportunities to present argument and additional 
evidence on this matter.  The veteran and his representatives 
took advantage of this opportunity by submitting written 
statements.

Second, the RO afforded the veteran VA examinations in July 
1992 and May 1998 and separate reviews by a board of two VA 
psychiatrists in February 1994 and another VA psychiatrist in 
July 1998 and secured all evidence identified by the veteran 
as being pertinent to his claim, including private outpatient 
treatment records from June 1979 to August 1993 and VA 
inpatient treatment records dated in December 1993.  The 
Board is unaware of any other available evidence that might 
substantiate the veteran's claim.  In light of the foregoing, 
the Board finds that the RO has notified the veteran of the 
evidence needed to substantiate his claim and has obtained 
and fully developed all relevant evidence necessary for an 
equitable disposition.  As such, there has been no prejudice 
to the veteran that would warrant another remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  See 38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303(a) (2001).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence. 

Service medical records show that the veteran was 
hospitalized following two separate outbursts of anger and a 
suicide attempt in May (2 days) and June (9 days) of 1958.  
He was initially provided a provisional diagnosis of 
schizophrenia, catatonic type.  Hospital records reflect that 
the veteran had an "undue amount of concern" about his 
relations with his wife, who remained in the United States 
while he was stationed in Europe, and noted the consumption 
of alcohol before his episodes of uncontrollable behavior.  
Following a period of observation, a diagnosis of severe and 
acute schizophrenic reaction, catatonic type, was rendered.  
A June 1958 examination report contains a diagnosis of a 
chronic and severe passive aggressive reaction, manifested by 
schizoid traits, stubbornness, resentment, poorly concealed 
hostility, and passive obstructionism, and the veteran was 
recommended for an administrative discharge.  As indicated 
above, the veteran was discharged in August 1958.

At a July 1992 VA mental disorders examination, the veteran 
reported that, while in service when he was having martial 
difficulties, he became intoxicated and tried to jump from a 
window, twice within a three-week period.  He indicated that 
he had occasional episodes of nervousness and mild agitation 
and "a snap temper."  Upon examination, the veteran appeared 
to be of low average intelligence as judged by his word usage 
and lack of abstracting abilities.  He seemed "rather 
peculiar and poorly socialized," but there was no evidence 
of a formal thought disorder.  There was no recent history 
for major depression; however, the examiner determined that 
the veteran was inarticulate with his symptoms and that he 
seemed to have difficulty connecting with his emotions.  The 
diagnoses included borderline intelligence, personality 
disorder, not otherwise specified (NOS), with schizoid 
features, and rule out passive-aggressive features.  The 
examiner noted that any psychiatric impairment was minimal 
and did not cause any active occupational problems.  

In a May 1993 statement, the veteran's private psychiatrist, 
J. A. T., M.D., indicated that the veteran had "a long psych 
history dating back to military service in the Air Force in 
1958," with a discharge diagnosis of "passive/aggressive 
reaction, schizoid traits, and poorly concealed anger, 
stubbornness, and thinly veiled obstructionism."  Dr. J. A. 
T. also noted that the veteran was not on any current 
psychotropic medications and had had no other mental health 
intervention since his discharge from service until a recent 
one-time visit to a counselor.  On examination, the veteran 
was clearly passive in nature and seemed to show some ego-
syntonic feelings about harboring his anger and hostility in 
an indirect fashion.  The assessment was a mixed personality 
disorder, with schizoid, passive-aggressive and paranoid 
traits.  Dr. J. B. T. provided no further information 
regarding the etiology of the veteran's disorder in this 
statement or in subsequent treatment entries dated through 
August 1993.

In December 1993, the veteran was hospitalized at a VA 
facility for the purpose of observation for a VA examination.  
During this hospitalization, he complained of hearing voices 
and forgetfulness, and he indicated that he was worried about 
his employment because of his forgetfulness.  The veteran 
also described an incident in which "the Lord talked" to 
him in 1977.  Psychological testing showed that the veteran 
was not experiencing any type of psychotic reaction, but the 
hospital discharge report contains a provisional diagnosis of 
depression with psychosis and a diagnosis of borderline 
intellectual functioning with dependent and avoidant traits.

A February 1994 review of the veteran's medical records by a 
board of two VA psychiatrists found that his symptoms in 1958 
and 1977 were related to acute situational stress and alcohol 
abuse and dependence.  The diagnoses included major 
depression and alcohol dependence, in remission, and 
borderline intellectual functioning.  

MetroHealth treatment records from January to April 1997 
contain a February 1997 entry, noting that the veteran had a 
history of schizophrenia, with a suicide attempt in the 
military, and that he currently heard voices intermittently.  

In an April 1997 statement, a private psychologist, A. D. G., 
Ph.D., indicated that he had reviewed "some records . . . 
from 1958," and, upon a review of the veteran's history, 
noted that the veteran's diagnosis "sounds to be 
schizophrenia, paranoid type, with inter-episode full 
recovery at this time."  Following an examination, Dr. A. D. 
G. rendered a diagnosis of schizophrenia and indicated that 
the veteran was a good candidate for pharmacotherapy as well 
as, perhaps, supportive psychotherapy.  

A May 1998 VA mental disorders examination report contains a 
notation that the veteran was a psychiatric inpatient for 
three days in the military.  The veteran reported that his 
worrying kept him awake and caused stomach and muscle 
tightening.  On examination, the veteran appeared nervous, 
tense and anxious.  Thought content was positive for auditory 
hallucination and he had limited insight.  The diagnoses were 
anxiety disorder, NOS, and rule out depression with a 
psychotic feature.  The examiner provided no further 
information regarding the etiology of the veteran's 
psychiatric disorder.

In July 1998, the veteran underwent another VA mental 
disorders examination.  The examiner indicated that he had 
reviewed the veteran's claims file and the report contained a 
summary of his previous psychiatric records.  The records 
showed that the veteran was first hospitalized in France and 
transferred to West Germany for a three-week psychiatric 
hospitalization in 1958, following an acute stress brought on 
by his first wife's infidelity and alcohol consumption.  At 
that time, the veteran had not shown any signs of psychosis 
or auditory hallucinations following sobriety and was found 
to be having an immature reaction to a stressful situation.  
The examiner found this to be an accurate diagnosis based on 
the fact that the veteran had no history of psychiatric 
difficulty from 1958 to 1977, when he reported that "the Lord 
talked to me" and stated that this occurred again during a 
time of stress when his second wife divorced him and moved 
out of state with his children.  The veteran had received no 
psychiatric care or medications during that time.  The 
examiner noted that, had the veteran been suffering from an 
ongoing Axis I disorder, including schizophrenia or a 
schizoaffective disorder, it would be unlikely that he would 
be able to maintain himself without treatment or a need for 
hospitalization or psychotropic medication for 20 years.  The 
examiner added that the veteran went to see Dr. J. A. T. in 
1993 for trouble with sleeping, fatigue, poor concentration 
and forgetfulness, who prescribed Xanax but he was non-
compliant with his medication.  The veteran last saw Dr. J. 
A. T. in August 1993.  The examiner noted that it was 
possible that the veteran suffered from psychotic depression 
during periods of stress, in which case he could have 
maintained 20 years without difficulty.  However, the 
examiner felt that this was unlikely secondary to the alcohol 
abuse that was listed on his admission in 1958 and the 
veteran's denial of auditory hallucinations or other signs 
and symptoms of depression following his sobriety.  In 
summary, the examiner agreed with the current diagnosis of an 
anxiety disorder and indicated that "it does not appear that 
this was the diagnosis in [the veteran's] hospitalization in 
1958."   The examiner found that the veteran's 1958 in-
service hospitalization was precipitated by an immature 
reaction to a stressful situation that was worsened by 
extreme alcohol consumption.  In conclusion, the examiner 
felt that "it is at least as likely as not that the earlier 
diagnosis in 1958 is not related to [the veteran's] current 
problems."  

The Board has carefully considered the merits of the 
appellant's contentions and the medical evidence in support 
of those contentions in weighing the evidence for and against 
his claim.  However, for the following reasons, the Board 
finds that service connection for an acquired psychiatric 
disorder is not warranted.

The veteran was diagnosed provisionally with depression with 
psychosis in 1993, and with major depression in 1994, 
schizophrenia in 1997, and an anxiety disorder, NOS, in 1998, 
satisfying the first element of a claim for service 
connection.  See Caluza, supra.  However, there is no 
competent medical evidence of a causal link between these 
diagnoses and active service. 

In this case, the record contains three medical statements or 
opinions on the question of whether the veteran has a 
psychiatric disorder that is related to service.  "It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 
60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  With regard to the weight to assign to these 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . . "  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

There is some medical evidence that supports the position 
that the veteran has a psychiatric disorder that is causally 
related to service.  The Board recognizes that the veteran 
was treated for psychiatric problems in 1958, during service, 
and that statements from a private psychiatrist, Dr. J. A. 
T., and a private psychologist, Dr. A. D. G. indicate a long 
history of psychiatric problems dating back to 1958.  
However, Dr. J. A. T.'s May 1993 statement noted that the 
veteran had not had other psychiatric intervention since his 
discharge except for a recent one-time visit with a 
counselor.  Dr. J. A. T. gave no other information pertaining 
to the etiology of the veteran's disorder in his statement or 
in later treatment entries.  Dr. J. A. T.'s statement appears 
conclusory, to be based on history reported by the appellant, 
and does not indicate the basis of the opinion to be specific 
clinical or test findings.  He referenced only the 
appellant's reported history.  Dr. A. D. G., on the other 
hand, indicated that he had reviewed some records that the 
veteran brought with him from 1958 and, after reviewing his 
history, opined that "it sounds to be schizophrenia, paranoid 
type, with inter-episode full recovery at this time."  The 
psychologist's opinion does not indicate the basis of his 
nexus opinion to be specific clinical or test findings and it 
is not accompanied by additional medical comment or clinical 
treatment records.  Moreover, the Board notes that Dr. A. D. 
G.'s opinion was not a definite opinion as to the question of 
whether the veteran's disorder was causally related to the 
noted history of psychiatric problems, including his in-
service treatment.  Such tentative statements and unsupported 
opinions seem more in response to the appellant's assertions 
than actual clinical evidence in the record.

While a physician/psychologist can render an opinion based 
upon an examination of the veteran, without a thorough review 
of the record, his opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the veteran.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  The Board is not bound to accept medical opinions or 
conclusions, which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Medical possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, the Board finds that Dr. J. A. 
T.'s and Dr. A. D. G.'s statements, suggesting a link between 
the veteran's psychiatric disorder(s) and service, to be 
unpersuasive.

The Board finds that the July 1998 VA examiner's opinion is 
of far more probative weight when compared to the statements 
of Drs. J. A. T. and A. D. G.  That examiner reviewed the 
claims file, to include the service and post-service medical 
records, for the specific purpose of determining whether the 
veteran's disorder began in service.  Following a review of 
the relevant medical evidence in the claims file, the 
examiner concluded, "it is at least as likely as not that 
earlier diagnosis in 1958 is not related to his current 
problems."  The Board acknowledges that when viewed in 
isolation, this opinion appears to be equivocal and to 
suggest that it is equally likely that the earlier service 
diagnosis is related to the veteran's current disorder.  
However, a review of the entire examination report shows that 
the July 1998 examining psychiatrist felt that the veteran's 
current psychiatric disorder was not etiologically related to 
his in-service psychiatric problems.  Earlier in his report, 
based on a review of the claims file, the examiner described 
the veteran's psychiatric history and found that the 1958 
service psychiatric episode was acute in nature.  The 
examiner also indicated that, had the veteran been suffering 
from an ongoing Axis I disorder for the nearly twenty years 
between service and the first post-service complaint in 1977, 
it was unlikely that the veteran could have maintained 
himself without treatment.  Moreover, the examiner stated 
that the current diagnosis of an anxiety disorder was not the 
same diagnosis that the veteran had in 1958.  

The above findings and the absence of clinical evidence of 
psychiatric symptoms for an extended period after service 
tend to support a conclusion that the examiner's concluding 
statement does not place the positive and negative evidence 
of record in equipoise.  Rather, the Board concludes that the 
examination report, taken as a whole, fails to support the 
veteran's contentions.  The Board finds that the July 1998 VA 
examiner's opinion provides a more definite answer, supported 
by a thorough rationale, to the question of whether there is 
any relationship between the veteran's current psychiatric 
symptoms and service.  Accordingly, the Board finds the July 
1998 VA opinion to be of greater probative value than the 
more tenuous statements from Dr. J. A. T. and Dr. A. D. G.  
See Hayes, supra; Wood, supra; see also Guerrieri, supra.  
The July 1998 VA opinion, along with the absence of clinical 
evidence of psychiatric symptoms for an extended period after 
service, supports a conclusion that the veteran's condition 
is not attributable to service.  See, e.g., Maxson v. Gober, 
230 F.3d. 1330 (Fed. Cir. 2000) (stating that the long period 
after service containing a lack of complaints or treatment 
could be viewed in the context of all the evidence as 
demonstrating that no disability was aggravated in service).

The only remaining evidence in support of the appellant's 
claim is his own opinion linking his psychiatric disorder(s) 
to military service.  However, being a lay person, the 
appellant is not competent to opine as to matters that 
require medical expertise.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993); Espiritu v. Derwinski, 2. Vet. App. 492 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

In conclusion, the medical evidence, taken as a whole, does 
not support a finding that the veteran's current psychiatric 
disorder was incurred in or aggravated by service.  There is 
also no indication of a psychosis within one year following 
service discharge.  Hence, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder and 
it must be denied.

The Board considered the benefit-of-a-doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim; the doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

